DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Final Office Action mailed 4/4/2022, applicant has submitted an amendment and Request for Continued Examination filed 6/30/2022.
Claim(s) 1, 6, 8-11, 17-19, 22, 24, 26, 28, 32-33, 35, and 37 has/have been amended.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Rajendra Panwar on 8/1/2022.

The application has been amended as follows: 

	Amend the claims as follows:

1.	(Currently Amended) A computer implemented method for determining intent of a user in a chatbot conversation, the method comprising:
receiving, by an online system, a natural language sentence from the user during the chatbot conversation, wherein the natural language sentence includes a negation; 
predicting an intent of the natural language sentence using an intent detection model, the intent detection model determining a confidence score for the predicted intent of the natural language sentence;  
modifying the natural language sentence by removing the negation; 
predicting an intent of the modified natural language sentence using the intent detection model, the intent detection model determining a confidence score for the predicted intent of the modified natural language sentence;  
responsive to the confidence score for the predicted intent of the modified natural language sentence exceeding the confidence score for the predicted intent of the natural language sentence by a threshold value, determining a final intent of the natural language sentence to be a negation of the predicted intent of the modified natural language sentence; 
generating a sentence in response to the final intent; and
sending the generated sentence to the user in the chatbot conversation.
2.	(Original) The method of claim 1, wherein the intent detection model comprises a neural network configured to receive an input sentence and an example sentence and output a score based on a match between the input sentence and the example sentence.
3.	(Previously presented) The method of claim 2, wherein the chatbot conversation is performed using a chatbot, the method further comprising:
receiving a chatbot configuration specifying a set of candidate intents, wherein a candidate intent corresponds to a task performed by the online system in response to user requests received via the chatbot; 
wherein the chatbot configuration specifies a set of example sentences for each candidate intent and the intent detection model determines the predicted intent of the received natural language sentence by using the neural network to match the received natural language sentence with example sentences for candidate intents specified in the chatbot configuration.
4.	(Previously presented) The method of claim 2, further comprising:
training the neural network using a training dataset including example sentences with known intents.
5.	(Previously presented) The method of claim 3, wherein the online system is a multi-tenant system hosting data and services for a plurality of tenants, wherein the chatbot configuration is specific to a tenant that performs a set of tasks using the multi-tenant system, each task from the set of tasks corresponding to a candidate intent specified in the chatbot configuration.
6.	(Previously Presented) The method of claim 1, further comprising:
determining whether the predicted intent of the natural language sentence matches the predicted intent of the modified natural language sentence;
wherein determining the final intent of the natural language sentence to be a negation of the predicted intent of the modified natural language sentence is further responsive to the predicted intent of the natural language sentence matching the predicted intent of the modified natural language sentence.
7.	(Previously presented) The method of claim 1, further comprising:
maintaining, by the online system, a set of tasks based on the chatbot conversation, the set of tasks including a task corresponding to the predicted intent of the natural language sentence, wherein responsive to determining that the final intent of the natural language sentence is the negation of the predicted intent of the modified natural language sentence, modifying the set of tasks by removing the task corresponding to the predicted intent of the natural language sentence from the set of tasks; and
executing all the tasks of the modified set of tasks.
8.	(Previously Presented) The method of claim 1, wherein the natural language sentence is a first natural language sentence, the method further comprising:
receiving a second natural language sentence from the user during the chatbot conversation, the second natural language sentence including a negation;
modifying the second natural language sentence by removing the negation of the second natural language sentence; 
predicting an intent of the second natural language sentence using the intent detection model, the intent detection model determining a confidence score for the predicted intent of the second natural language sentence;  
predicting an intent of the modified second natural language sentence using the intent detection model, the intent detection model determining a confidence score for the predicted intent of the modified second natural language sentence;  
responsive to the confidence score for the predicted intent of the modified second natural language sentence failing to exceed the confidence score for the predicted intent of the second natural language sentence by the threshold value, generating a new sentence for confirming a user intent corresponding to the second natural language sentence; and
sending the generated new sentence to the user.
9.	(Currently Amended) The method of claim 1, wherein the natural language sentence belongs to a plurality of natural language sentences, the plurality of natural language sentences including the natural language sentence and one or more other natural language sentences, the method further comprising:
for each of the one or more other natural language sentences, determining an intent and a confidence score using the intent detection model;
determining whether at least one of the intents determined for the one or more other natural language sentences or the predicted intent for the natural language sentence has a value that is not undefined; 
responsive to determining that at least one of the intents determined for theone or more other natural language sentences or the predicted intent for the natural language sentence has a value that is not undefined, determining the final intent to be an intent that has a value that is not undefined and has the highest confidence score.
10.	(Currently Amended) The method of claim 1, wherein the natural language sentence belongs to a plurality of natural language sentences, the plurality of natural language sentences including the natural language sentence and one or more other natural language sentences, the method further comprising:
for each of the one or more other natural language sentences, determining an intent and a confidence score using the intent detection model;
determining whether every intent determined for theone or more other natural language sentences and the predicted intent for the natural language sentence has a value that is not undefined; 
responsive to determining that every intent determined for the one or more other natural language sentences and the predicted intent for the natural language sentence has a value that is not undefined, determining the final intent to be an intent with the highest confidence score and sending [[the]] a generated sentence to the user for confirming the final intent.
11.	(Previously Presented) A computer implemented method for determining intent of a user in a chatbot conversation, the method comprising:
receiving, by an online system, a natural language sentence from the user during the chatbot conversation, wherein the natural language sentence includes a pronoun; 
predicting a first intent of the natural language sentence using an intent detection model, the intent detection model determining a first confidence score for the first intent;  
modifying the natural language sentence by replacing the pronoun with an entity referenced in the conversation; and
predicting a second intent of the modified natural language sentence using the intent detection model, the intent detection model outputting a second confidence score for the second intent;  
selecting a final intent as the first intent responsive to determining that the first confidence score is greater than the second confidence score or selecting the final intent as the second intent responsive to determining that the second confidence score is greater that the first confidence score; and
generating a sentence based on the final intent; and 
sending the generated sentence to the user in the chatbot conversation.
12.	(Original) The method of claim 11, wherein the intent detection model comprises a neural network configured to receive an input sentence and an example sentence and output a score based on a match between the input sentence and the example sentence.
13.	(Currently Amended) The method of claim 12, further comprising:
receiving a chatbot configuration specifying a set of candidate intents, 
wherein the chatbot configuration specifies a set of example sentences and the intent detection model determines the first intent by using the neural network to match the received natural language sentence with example sentences specified in the chatbot configuration and the intent detection model determines the second intent by using the neural network to match the modified natural language sentence with example sentences.
14.	(Previously presented) The method of claim 12, further comprising:
training the neural network using a training dataset including example sentences with known intents.
15.	(Currently Amended) The method of claim [[12]] 11, further comprising:
identifying entities referenced in one or more natural language sentences received from the user;
clustering entities referenced in the one or more natural language sentences; 
identifying a cluster in which the pronoun is present; and
selecting from the cluster, the entity referenced in the chatbot conversation used for replacing the pronoun.
16.	(Original) The method of claim 13, wherein the online system is a multi-tenant system hosting data and services for a plurality of tenants, wherein the chatbot configuration is specific to a tenant that performs a set of tasks using the multi-tenant system, each task from the set of tasks corresponding to a candidate intent specified in the chatbot configuration.
17.	(Previously Presented) The method of claim 11, wherein the natural language sentence belongs to a plurality of natural language sentences, the plurality of natural language sentences including the natural language sentence and one or more other natural language sentences, the method further comprising:
for each of the one or more other natural language sentences, determining an intent and a confidence score using the intent detection model;
determining whether at least one of the intents determined for the plurality of natural language sentences has a value that is not undefined; and 
responsive to determining that at least one of the intents determined for the plurality of natural language sentences has a value that is not undefined, determining the final intent to be an intent that has a value that is not undefined and has the highest confidence score.
18.	(Currently Amended) The method of claim 17, further comprising:
generating a sentence for confirming the final intent; and 
sending the for confirming the final intent to the user.
19.	(Currently Amended) A computer system comprising:
a computer processor; and 
a non-transitory computer readable storage medium storing instructions that when executed by the computer processor cause the computer processor to perform steps comprising:
receiving, by an online system, a natural language sentence from a user during a chatbot conversation, wherein the natural language sentence includes a negation; 
predicting an intent of the natural language sentence using an intent detection model, the intent detection model determining a confidence score for the predicted intent of the natural language sentence;  
modifying the natural language sentence by removing the negation; 
predicting an intent of the modified natural language sentence using the intent detection model, the intent detection model determining a confidence score for the predicted intent of the modified natural language sentence;  
responsive to the confidence score for the predicted intent of the modified natural language sentence exceeding the confidence score for the predicted intent of the natural language sentence by a threshold value, determining a final intent of the natural language sentence to be a negation of the predicted intent of the modified natural language sentence; 
generating a sentence in response to the final intent; and
sending the generated sentence to the user in the chatbot conversation.
20.	(Previously presented) The computer system of claim 19, wherein the intent detection model comprises a neural network configured to receive an input sentence and an example sentence and output a score based on a match between the input sentence and the example sentence, wherein the chatbot conversation is performed using a chatbot, wherein the instructions further cause the computer processor to perform steps comprising:
receiving a chatbot configuration specifying a set of candidate intents, wherein a candidate intent corresponds to a task performed by the online system in response to user requests received via the chatbot; and
wherein the chatbot configuration specifies a set of example sentences for each candidate intent and the intent detection model determines the predicted intent of the received natural language sentence by using the neural network to match the received natural language sentence with example sentences for candidate intents specified in the chatbot configuration.
21.	(Previously presented) The computer system of claim 20, wherein the online system is a multi-tenant system hosting data and services for a plurality of tenants, wherein the chatbot configuration is specific to a tenant that performs a set of tasks using the multi-tenant system, each task from the set of tasks corresponding to a candidate intent specified in the chatbot configuration.
22.	(Previously Presented) The computer system of claim 19, wherein the instructions further cause the computer processor to perform steps comprising:
determining whether the predicted intent of the natural language sentence matches the predicted intent of the modified natural language sentence;
wherein determining the final intent of the natural language sentence to be a negation of the predicted intent of the modified natural language sentence is further responsive to the predicted intent of the natural language sentence matching the predicted intent of the modified natural language sentence.
23.	(Previously presented) The computer system of claim 19, wherein the instructions further cause the computer processor to perform steps comprising:
maintaining, by the online system, a set of tasks based on the chatbot conversation, the set of tasks including a task corresponding to the predicted intent of the natural language sentence, wherein responsive to determining that the final intent of the natural language sentence is the negation of the predicted intent of the modified natural language sentence, modifying the set of tasks by removing the task corresponding to the predicted intent of the natural language sentence from the set of tasks; and
executing all the tasks of the modified set of tasks.
24.	(Currently Amended) A non-transitory computer readable storage medium storing instructions that when executed by a computer processor cause the computer processor to perform steps comprising:
receiving, by an online system, a natural language sentence from a user during a chatbot conversation, wherein the natural language sentence includes a negation; 
predicting an intent of the natural language sentence using an intent detection model, the intent detection model determining a confidence score for the predicted intent of the natural language sentence;  
modifying the natural language sentence by removing the negation; 
predicting an intent of the modified natural language sentence using the intent detection model, the intent detection model determining a confidence score for the predicted intent of the modified natural language sentence;  
responsive to the confidence score for the predicted intent of the modified natural language sentence exceeding the predicted intent of the confidence score for the natural language sentence by a threshold value, determining a final intent of the natural language sentence to be a negation of the predicted intent of the modified natural language sentence; 
generating a sentence in response to the final intent; and
sending the generated sentence to the user in the chatbot conversation.
25.	(Previously presented) The non-transitory computer readable storage medium of claim 24, wherein the intent detection model comprises a neural network configured to receive an input sentence and an example sentence and output a score based on a match between the input sentence and the example sentence, wherein the chatbot conversation is performed using a chatbot, wherein the instructions further cause the computer processor to perform steps comprising:
receiving a chatbot configuration specifying a set of candidate intents, wherein a candidate intent corresponds to a task performed by the online system in response to user requests received via the chatbot; and
wherein the chatbot configuration specifies a set of example sentences for each candidate intent and the intent detection model determines the predicted intent of the received natural language sentence by using the neural network to match the received natural language sentence with example sentences for candidate intents specified in the chatbot configuration.
26.	(Previously Presented) The non-transitory computer readable storage medium of claim 24, wherein the instructions further cause the computer processor to perform steps comprising:
determining whether the predicted intent of the natural language sentence matches the predicted intent of the modified natural language sentence;
wherein determining the final intent of the natural language sentence to be a negation of the predicted intent of the modified natural language sentence is further responsive to the predicted intent of the natural language sentence matching the predicted intent of the modified natural language sentence.
27.	(Previously presented) The non-transitory computer readable storage medium of claim 24, wherein the instructions further cause the computer processor to perform steps comprising:
maintaining, by the online system, a set of tasks based on the chatbot conversation, the set of tasks including a task corresponding to the predicted intent of the natural language sentence, wherein responsive to determining that the final intent of the natural language sentence is the negation of the predicted intent of the modified natural language sentence, modifying the set of tasks by removing the task corresponding to the predicted intent of the natural language sentence from the set of tasks; and
executing all the tasks of the modified set of tasks.
28.	(Previously Presented) A non-transitory computer readable storage medium storing instructions that when executed by a computer processor cause the computer processor to perform steps comprising:
receiving, by an online system, a natural language sentence from a user during a chatbot conversation, wherein the natural language sentence includes a pronoun; 
predicting a first intent of the natural language sentence using an intent detection model, the intent detection model determining a first confidence score for the first intent;  
modifying the natural language sentence by replacing the pronoun with an entity referenced in the conversation; and
predicting a second intent of the modified natural language sentence using the intent detection model, the intent detection model outputting a second confidence score for the second intent;  
selecting a final intent as the first intent responsive to determining that the first confidence score is greater than the second confidence score or selecting the final intent as the second intent responsive to determining that the second confidence score is greater that the first confidence score; and
generating a sentence based on the final intent; and 
sending the generated sentence to the user in the chatbot conversation.
29.	(Previously presented) The non-transitory computer readable storage medium of claim 28, wherein the intent detection model comprises a neural network configured to receive an input sentence and an example sentence and output a score based on a match between the input sentence and the example sentence.
30.	(Previously presented) The non-transitory computer readable storage medium of claim 28, wherein the online system receives a chatbot configuration specifying a set of example sentences and the intent detection model determines the first intent by using a neural network to match the received natural language sentence with example sentences specified in the chatbot configuration and the intent detection model determines the second intent by using the neural network to match the modified natural language sentence with example sentences.
31.	(Previously presented) The non-transitory computer readable storage medium of claim 28, wherein the instructions further cause the computer processor to perform steps comprising:
identifying entities referenced in one or more natural language sentences received from the user;
clustering entities referenced in the one or more natural language sentences; 
identifying a cluster in which the pronoun is present; and
selecting from the cluster, the entity referenced in the chatbot conversation used for replacing the pronoun.
32.	(Previously Presented) The non-transitory computer readable storage medium of claim 28, wherein the natural language belongs to a plurality of natural language sentences, the plurality of natural language sentences including the natural language sentence and one or more other natural language sentences, wherein the instructions further cause the computer processor to perform steps comprising:
for each of the one or more other natural language sentences, determining an intent and a confidence score using the intent detection model;
determining whether at least one of the intents determined for the plurality of natural language sentences has a value that is not undefined; and 
responsive to determining that at least one of the intents determined for the plurality of natural language sentences has a value that is not undefined, determining the final intent to be an intent that has a value that is not undefined and has the highest confidence score.
33.	(Previously Presented) A computer system comprising:
a computer processor; and 
a non-transitory computer readable storage medium storing instructions that when executed by the computer processor cause the computer processor to perform steps comprising:
receiving a natural language sentence from a user during a chatbot conversation, wherein the natural language sentence includes a pronoun; 
predicting a first intent of the natural language sentence using an intent detection model, the intent detection model determining a first confidence score for the first intent;  
modifying the natural language sentence by replacing the pronoun with an entity referenced in the conversation; and
predicting a second intent of the modified natural language sentence using the intent detection model, the intent detection model outputting a second confidence score for the second intent;  
selecting a final intent as the first intent responsive to determining that the first confidence score is greater than the second confidence score or selecting the final intent as the second intent responsive to determining that the second confidence score is greater that the first confidence score; and
generating a sentence based on the final intent; and 
sending the generated sentence to the user in the chatbot conversation.
34.	(Previously presented) The computer system of claim 33, wherein the intent detection model comprises a neural network configured to receive an input sentence and an example sentence and output a score based on a match between the input sentence and the example sentence.
35.	(Currently Amended) The computer system of claim [[34]] 33, further comprising instructions to receive a chatbot configuration specifying a set of example sentences, wherein the intent detection model determines the first intent by using a neural network to match the received natural language sentence with example sentences specified in the chatbot configuration and the intent detection model determines the second intent by using the neural network to match the modified natural language sentence with example sentences.
36.	(Previously presented) The computer system of claim 33, wherein the instructions further cause the computer processor to perform steps comprising:
identifying entities referenced in one or more natural language sentences received from the user;
clustering entities referenced in the one or more natural language sentences; 
identifying a cluster in which the pronoun is present; and
selecting from the cluster, the entity referenced in the chatbot conversation used for replacing the pronoun.
37.	(Previously Presented) The computer system of claim 33, wherein the natural language belongs to a plurality of natural language sentences, the plurality of natural language sentences including the natural language sentence and one or more other natural language sentences, wherein the instructions further cause the computer processor to perform steps comprising:
for each of the one or more other natural language sentences, determining an intent and a confidence score using the intent detection model;
determining whether at least one of the intents determined for the plurality of natural language sentences has a value that is not undefined; and 
responsive to determining that at least one of the intents determined for the plurality of natural language sentences has a value that is not undefined, determining the final intent to be an intent that has a value that is not undefined and has the highest confidence score.




Allowable Subject Matter
Claims 1-37 are allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim(s) 1 (and similarly claims 19 and 24, and consequently claims 2-10 and 20-23 and 25-27 which depend on claims 1, 19, and 24), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) receiving, by an online system, a natural language sentence from a user during a chatbot conversation, wherein the natural language sentence includes a negation; predicting an intent of the natural language sentence using an intent detection model, the intent detection model determining a confidence score for the predicted intent of the natural language sentence; modifying the natural language sentence by removing the negation; predicting the intent of the modified natural language sentence using the intent detection model, the intent detection model determining a confidence score for the predicted intent of the modified natural language sentence; responsive to the confidence score for the modified natural language sentence exceeding the confidence score for the natural language sentence by a threshold value, determining the intent of the natural language sentence to be a negation of the predicted intent of the modified natural language sentence; generating a sentence in response to the determined intent; and sending the generated response to the user in the chatbot conversation
	As per Claim(s) 11 (and similarly claims 28 and 33, and consequently claims 12-18, 29-32, and 34-37 which depend on claims 11, 28, and 33), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 11, including (i.e. in combination with the remaining limitations in claim[s] 11) receiving a natural language sentence from a user during a chatbot conversation, wherein the natural language sentence includes a pronoun; predicting an intent of the natural language sentence using an intent detection model, the intent detection model determining a confidence score for the predicted intent of the natural language sentence; modifying the natural language sentence by replacing the pronoun with an entity referenced in the conversation; and predicting the intent of the modified natural language sentence using the intent detection model, the intent detection model outputting a confidence score for the predicted intent; selecting a final intent as the predicted intent having the highest confidence score; and generating a sentence based on the final intent; and sending the generated sentence to the user in the chatbot conversation.
	The prior art suggests replacing a pronoun with a previously referenced entity and also generating a negated version of a sentence, but does not describe predicting the intent of a modified sentence and determining a confidence score for the predicted intent of the modified sentence, predicting the intent of the original/unmodified/received sentence and determining a confidence score for the predicted intent of the original/unmodified/received sentence, and either:
determining/selecting the predicted intent which has the higher confidence score to be the intent of the natural language sentence
OR
determining/selecting the intent of the received natural language sentence to be a negation of the predicted intent of the modified natural language sentence responsive to the modified sentence’s confidence score exceeding the unmodified sentence’s confidence score by a threshold value.
2021/0174783 teaches “NEGATIVES—One approach is to train a variable recognizer for negation words (e.g. “not”, “except”, “without”). Based on the time of the word correspondingly just before (for some languages such as English) or after (for some other languages) the negation word relative to the verb feature of a query, the output intent gets a negation indicator in the intent. The negative indicator may be passed along with an API request if supported by the API protocol. It also may be used to condition or filter a response from an API hit” (paragraph 207).
2021/0287667 teaches “Given this utterance and with any number of identified intents greater than one (although the example only illustrates two entities), term importance analyzer 310 generates a set K adversarial utterances by removing each term, set of terms, phrase, or the like, and replacing the term, set of terms, phrase, or the like, with an alternative term, set of terms, phrase, or the like. That is, in generating the set K adversarial utterances, in one embodiment, term importance analyzer 310 may utilize one or more different approaches to generate a set K adversarial utterances by, for example, replacing terms with paraphrasing terms, randomly sampling replacement words by language models, utilize replacement terms that involve typos, or the like. In generating the set K adversarial utterances, term importance analyzer 310 may also delete a term” (paragraph 41).  This reference describes an utterance and multiple intents, and replacing term(s) or a phrase to generate adversarial utterances.  Paragraph 42 describes determining a difference of a score before a change of a term and a score after change of a term.  Paragraph 42 also describes comparing meaning of an original sentence with meaning of a changed sentence in order to determine term importance, and also describes identifying change in confidence with regard to intent of an utterance, and where intent of an adversarial utterance may be ranked lower or be considered less confident than the original utterance or another adversarial utterance.  This reference appears to be directed to intent segmentation and not identifying which of the original utterance’s intent or the adversarial utterance’s intent has a higher score and determining the utterance’s intent to be the intent which has a higher score.
2021/0019371 teaches determining whether scores for a modified text improve relative to scores of a candidate sentence’s meaning score in order to generate enhanced text (paragraphs 51-64).  This reference does not appear to be directed to determining a meaning of an input text to be a highest-scoring meaning among the meaning of the candidate text and the meaning of the modified text.
	Modifying a statement/question/”sentence” by negating or generating a synonymous variation.
2019/0163745 teaches “Submitting a statement or question to a question-answering system in the form of its initial span and in the form of its alternate span yield different evidence and different scores. Again, in the case of the statement “melting glass is a chemical change” (which is false) or “is melting glass a chemical change?” (the answer to which is no), a traditional question-answering system may fail to identify the statement as false or answer no to the question if the analyzed corpus does not contain enough evidence passages that describe “melting glass” in relation to a “chemical” change. This may be the case in many instances where the evidence passages discuss “melting glass” by describing what it is, rather than by what it is not. Processing of this statement or question is likely to get no answer or an answer with a very low confidence score. One the other hand, processing the flipped versions of the same statement or question, i.e., their alternative spans, is likely to get a high confidence score. In this example, the word “chemical” may be identified as a pivot word and flipped to “physical” to create the alternative spans “melting glass is a physical change” or “is melting glass a physical change?”” (paragraph 23) and “An alternate span of the natural language text under consideration (e.g., NL statement 2 may have corresponding alternate spans 1-n) generally may be a variation of the natural language text. In one embodiment, the alternate span may be a negated form of the initial span. In another embodiment, the alternate span may be similar to the initial span with one or more terms replaced.” (paragraph 55).  This reference describes generating a modified version of a natural language sentence including replacing a term and negating, but does not describe where intents and confidence scores are predicted for each of the original natural language sentence and the modified version of the natural language sentence.
2016/0350406 teaches “NLP engine utilizes negation engine 325 to generate a contrary or otherwise opposing second set of NLP structures which represent an opposite polarity query to the user query, including synonymous variations thereof. Having an opposing second set of NLP structures for searching increases the breadth of a search for answers as well as provides an additional perspective for finding an answer based on that search, thereby potentially improving the likelihood of finding a correct answer for the underlying query. This approach can be referred to as answer summation. The type of opposite polarity query represented by the second set of NLP structures can vary depending on the type of user query provided. For example, a superlative style question (e.g., “What is the best . . . ”) may be negated with an opposing superlative style question (e.g., “What is the worst . . . ” or “What is the least . . . ”). The NLP structures from both the NLP engine and the negation engine are passed to answer generator 330” (paragraphs 33-37).  This reference describes generating synonymous and negated variations of a user query, where a query can be a declarative statement, and where answers are received for the variations.  Paragraph 38 describes where confidence of an answer of an opposite polarity query is higher than confidence of a user query and is selected as the most statistically confident answer.  Paragraphs 32-33 describe where NLP structures can be interpretations of the user query (which suggests where the interpretations can be “intents”).  This reference does not describe where confidence of intents predicted for the user query and the opposite polarity query are compared in order to determine that the higher confidence predicted intent is the intent of the query.  In this reference, all variations/interpretations of the query are used to obtain answers, and then the answers are scored.
	2020/0184959 teaches “In certain embodiments, the system may cause a question to be output to the user. The question may ask if the user meant the alternative utterance. For example, the user input may be “Alexa, what is my trivia question of the day?” After processing the input, the system may determine that an error condition exists. Instead of expressing response uncertainty, the system may query one or more databases to determine an alternative utterance, such as “What is the question of the day?” that the system can successfully respond to, and output “Do you mean ‘What is the question of the day?’” If the user responds “Yes” or affirmatively, then the system may generate an output that corresponds to the skill or application associated with the intent of the alternative utterance” (paragraph 24).  This reference queries a database to determine an alternative utterance, asks the user to confirm the alternative utterance, and then generating an output based on the intent of the alternative utterance.
	2011/0288852 teaches “The entailment module 70 may operate by finding similar words from a lexical resource. For example, for each sentence with an OOV word, a set of alternative source sentences is generated by directly replacing each OOV word by synonyms from WordNet.TM. or, if no synonyms are not found, by hypernyms. All the alternative source sentences are translated using a standard SMT system and the one which scores highest, according to one or more translation scoring metrics, is assumed to include the closest paraphrase” (paragraph 112).  This reference describes identifying a closest paraphrase based on highest score, and where alternative sentences are generated by replacing OOV words by synonyms.
	Understanding a pronoun based on an entity referenced earlier in a conversation.
8577671 teaches “In this example in addition to maintain state of the entity "Quentin Tarantino" which enables the system to understand the pronoun reference to him (in the form of "his") in Q2, the system also keeps track of user intent across the exchanges--the user intent being the "rating". Again, the system's decision to maintain both "Quentin Taratino" and the "rating" intent stems from the rules and/or Bayes classifier training sets. Thus, the techniques disclosed herein enable the preservation and use of multiple intents. In such an implementation, the set intents would be passed as a collection of intents with weights. Depending on the output of the rules and/or Bayes classifier, the system may elect to save all intents during a session (and/or entities, attributes, etc.), but may only use the one intent that is scored highest for a particular input. Thus, it is possible that an intent that accrued relatively earlier in the dialog exchange applies much later in the conversation. Maintaining the state in this way facilitates a succinct and directed response as in A2, almost matching a human interaction” (col. 16, line 8 – col. 17, line 45)
	Replacing pronouns or replacing with pronouns.
8606568 teaches “Send it to my wife… ‘it’ was likely referring to the image of the kitten on the user’s device… At arrow 116, the speech recognition engine 106 generates a command based at least in part on the received mapping, or in some examples, based in part on the received mapping and the received content (e.g., the kitten picture). The command may include one or more words, and in some implementations, can include the user's original speech input with the pronouns replaced by the semantic meaning of the pronouns. In the current example, the generated command may include the phrase "Send kitten picture to my wife." The command may be forwarded to the application 104. The application 104 may carry out the command or forward the command to an appropriate application for performance, as shown by arrow 118. In operation, the application 104 carried out the generated command by generating and sending an email to the user's wife 120 and placing the kitten picture in the email, as shown in device 122” (col. 5, line 35 – col. 6, line 14) and teaches “The speech recognition engine 106 receives (216) the response to the disambiguation request and generates (218) the command using the keywords and the response. For example, in the event that the disambiguation request includes the email as the item of content, the speech recognition engine 106 generates the response "Read the selected email aloud." That is, the speech recognition engine 106 can replace the pronoun in the phrase "Read that aloud" with the intended meaning of "that" to enable the client device 102 to carry out the user's request” (col. 7, lines 44-53).  This reference describes generating a modified version of a user’s spoken command, where the modified version replaced a pronoun of the user’s spoken command with a phrase.
2021/0217414 teaches “For example, in a case where an inquiry from a user includes a disease name, the disease name is replaced with a word “disease”, in a case where the inquiry from the user includes a personal name, the personal name is replaced with a word that cannot identify an individual, such as “person”, “father”, “he” (pronoun), and “person like xxx”, and in a case where the inquiry from the user includes “address”, street address and town and village names are removed so as to keep a state in which although an individual cannot be completely identified, an intention of an inquiry can be read. In addition, in the case of an inquiry that includes a user's video and a user's voice, a face image and a voice of a user are replaced with an average face image and an average voice, the age and sex of which are the same as those of the user, and thereby an individual is prevented from being identified while keeping a profile of the user” (paragraph 130).  This reference at least suggests reading an intention of a modified inquiry in which names are replaced by words that cannot be used to identify an individual or a disease.
	2021/0110815 teaches “As described above, various embodiments presented in the present disclosure can more accurately determine a target object indicated by a pronoun included in uttered speech, thereby enabling a voice agent to clearly understand the user's intention and to replace the pronoun included in the uttered speech with a corresponding target object name during voice recording so that listeners can easily understand the content of the speech because the names of the target objects corresponding to the respective pronouns are explicitly expressed” (paragraph 209).  This reference describes determining a target object indicated by a pronoun to allow a voice agent to clearly understand a user’s intention and replacing a pronoun in uttered speech with a name.  This paragraph does not appear to specifically describe where determining a target object indicated by a pronoun causes the pronoun to be replaced, and where the voice agent understands the user’s intention based on “modified” uttered speech (where the pronoun in the uttered speech is replaced by a target object name).
	2021/0082420 teaches “An automated assistant often provides a response that is rendered responsive to the spoken input. For example, in addition to transmitting the appropriate command(s) to cause the kitchen light to be turned off, the automated assistant can also provide a spoken response, via a speaker of a client device, such as a spoken response of “Turning off the kitchen light”. Implementations described herein can be utilized to selectively generate an abridged response (i.e., a shortened response) for providing in lieu of an initial automated assistant response. For example, where “Turning off the kitchen light” is the initial/standard response, that response can be provided when a familiarity measure of a user indicates low familiarity for a “turning on/off a light” intent, “controlling a smart light” intent, and/or other intent(s) associated with the user interface input. However, in response to the familiarity measure indicating more familiarity with the intent(s), the automated assistant can provide the user an abridged spoken response such as “turning off the light” (that omits the modifier “kitchen”), “turning it off” (that replaces “kitchen light” with the pronoun “it”), or only a sound without providing any spoken response. Additional and/or alternative abridged responses may be provided. Moreover, and as described herein, different abridged response can be provided over time as the familiarity measure of the user for the intent(s) dynamically changes. For example, “turning off the light” can be replaced with “turning it off”, which can then be replaced with only a sound, which can then be replaced with “turning it off” (e.g., reverting “back” to “turning it off” based on the familiarity measure becoming less indicative of familiarity due to lack of automated assistant interactions by the user)” (paragraph 14).  This reference describes where spoken responses by an automated assistant can be abridged relative to an initial/standard response, including by replacing a phrase with a pronoun.

	Upon further search (in response to the amendment filed 3/11/2022):
2020/0152184 teaches “Through inclusion of the “negate” relation, the NLU module is able to model negation in users' intents and utterances (for example, I am not up for British food today)” (paragraph 168).
2021/0110815 teaches “As described above, various embodiments presented in the present disclosure can more accurately determine a target object indicated by a pronoun included in uttered speech, thereby enabling a voice agent to clearly understand the user's intention and to replace the pronoun included in the uttered speech with a corresponding target object name during voice recording so that listeners can easily understand the content of the speech because the names of the target objects corresponding to the respective pronouns are explicitly expressed” (paragraph 209).


	Upon further search (in response to the amendment filed 6/30/2022):
Negating/reversing/inverting/opposite-of an intent.
2021/0151039 teaches “At block 230, the management device 120 may determine first intention information of the text information based on the label information. In some embodiments, the management device 120 may determine a plurality of candidate intention information corresponding to the label information based on a mapping relationship between the label information and the intention information. As an example, inverted intentions may be extracted based on a sequence of labeled concepts to obtain a candidate intention list. The labeled concept and index information of the intention are constructed in advance. For example, an intention of “playing music” may be extracted from concepts labeled with “song” or “listening to a song”” (paragraph 37)
2021/0192134 (supported by provisional application 63/038,604 filed 6/12/2020) teaches “In one embodiment, the intent completion module 214 is configured to select opposing intents for presentation to the user. That is, the completion module 214 may select intents that, when executed may have opposite or differing results (e.g., execution of tasks related to the intents may access different APIs)” (paragraph 56, supported by provisional application 63/038,604 filed 6/12/2020)
	2012/0290290 teaches “Sentence simplification is a process for improving the robustness of spoken language understanding tasks. In conventional systems, simple well-formed sentences may be converted accurately, but the error rate increases as the sentences become more complex. For example, longer, natural, and/or spontaneous utterances often prove difficult to convert and result in inaccurate processing. In some situations, the speaker's intent may be reversed by a negation. Conventional systems depend on word n-grams where n is less than 5; that is, such systems cannot discern intent changes when the changing word is more than five words away in the original sentence” (paragraph 1).
Replacing a pronoun with its referent.
2015/0039292 teaches “In one embodiment, Hobbs' algorithm is used to determine the entity(ies) in a previous user query that relate to pronouns in the current user query. Example processing may involve determining whether one or more pronouns is present in the current user query. If one or more pronouns is present in the current user query, then Hobbs' algorithm may be used for each pronoun to determine the words in previous user queries that are referenced by each pronoun. A second user query may be created by substituting the pronoun with the word referenced by the pronoun and named entity recognition may be performed on the second user query.  By way of an exemplary user interaction, say a user previously uttered the user query "Find me a flight from Calgary" and subsequently says "Change that to New York" which is the current user query. The current user query may be analyzed to determine if a pronoun is present; in this example, the pronoun "that" is identified. Next, Hobbs' algorithm may be employed to determine which word(s) in the previous user queries are likely referenced by the pronoun "that". In the exemplary interaction, it is determined that the word "that" likely refers to the city Calgary. In one embodiment, a second user query is created by substituting the pronoun with the word the pronoun likely references which results in a second user query of "Change Calgary to New York". Entity extraction may then be performed on the second user query as described herein in order to perform the command intended by the user” (paragraphs 73-74).  This reference describes replacing a pronoun with an entity referenced by a user.
	5960384 teaches “It is often desirable, for later uses, to replace the relative pronoun with its referent” (col. 24, lines 21-22).
8825472 teaches “wherein the at least one keyword is identified based on employing a sequence of heuristics, including: replacing a relative reference with an explicit reference within the relevant sentence; replacing a pronoun with a noun for which the pronoun refers within the relevant sentence; removing information determined to be sensitive or objectionable from within the relevant sentence; and selectively removing stop words within the relevant sentence, such that at least one resulting word is identified as the at least one keyword” (claim 3).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 8/1/2022
/ERIC YEN/Primary Examiner, Art Unit 2658